PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/694,101
Filing Date: 1 Sep 2017
Appellant(s): Smith et al.



__________________
Loretta L. Freeman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-8, 19, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairchilds et al. (WIPO Publication WO 2015/103271).
Regarding claim 1, Fairchilds et al. discloses a hydraulic radial piston device (Abstract, FIG.’s 1-8, multiple embodiments disclosed) comprising: 
a housing 102 (p. 6, lls.20-30); 
a pintle 110, Id.,  attached to the housing 102 and having a pintle shaft 112 (p. 7, lls.3-5); 
a rotor 130, Id., mounted on the pintle shaft 112 and configured to rotate relative to the pintle shaft 112 about a rotor axis of rotation (p. 7, ln. 29), the rotor 130 having a plurality of cylinders 132 (p.7, lls. 30-35); 
a plurality of pistons 150 (p. 7, last ln.(, each being displaceable in each of the plurality of cylinders 132; 
a piston ring 170 (p. 8, ln. 12, “thrust ring 170”) disposed around the rotor 130 and having a piston ring axis of rotation (shown), the piston ring 170 configured to rotate about the piston ring axis of rotation as the rotor rotates 
a drive shaft 190 (p. 8, lls. 15-18) rotatably supported within the housing 102 and rotatable with the rotor 130 (p. 8, lls 24-25); 
wherein the pintle 110 includes an integrated bearing surface 140 (on outer peripheral surface of pintle shaft 112, see FIG. 4, p. 13, lls. 10-40, discussing bearing arrangements, element 140 indicated show location of bearing surface on pintle, this reference numeral is not used in FIG. 4, refer to an Annotated copy of Fairchild’s FIG. 4 below; note bearing surfaces adjacent and proximate the indicated lubrication grooves) configured to provide a bearing surface against which the rotor 130 rotates, the integrated bearing surface integrally formed to surround a rotor inlet communication port 115 (p. 10, lls. 24-30) and a rotor outlet communication port 117 Id., the rotor inlet communication port 115 formed on the pintle shaft 112 and configured to be selectively in fluid communication with the plurality of cylinders 132 (p. 8, lls. 2-8), and the rotor outlet communication port 117 formed on the pintle shaft 112 and configured to be selectively in fluid communication with the plurality of cylinders 132, (Id., as described).
Regarding claim 2, Fairchilds discloses the pintle 112 includes a pintle wall (FIG.’s 4 & 4, shown between 114 and 116) extending at least partially along a pintle inlet channel  114, 116 defined by the pintle shaft 112.
Regarding claim 3, Fairchilds discloses the pintle wall is configured to separate the pintle inlet channel 114, 116 into two sections (as shown, FIG. 5).
Regarding claim 4, Fairchilds discloses the pintle 112 includes a lubrication groove (shown between necked areas of outer periphery of pintle shaft 112 in FIG. 4 and FIG. 7A) provided on the integrated bearing surface 140 and configured to feed hydraulic fluid (p. 13, lls. 33-34, “hydrodynamic journal bearing or a hydrostatic bearing” – interpreted as requiring hydraulic fluid being feed to the surface accordingly) for lubricating the integrated bearing surface 140.
Regarding claim 5, Fairchilds discloses the lubrication groove includes a first pintle lubrication groove (refer to an Annotated version of Fairchilds FIG. 4 attached below, as shown and indicated) provided on the integrated bearing surface 140 between a pintle inlet end 113 and one of the rotor inlet communication port 115 and the rotor outlet communication port 117 (shown).

    PNG
    media_image2.png
    733
    740
    media_image2.png
    Greyscale

Annotated Fairchilds  FIG. 4 
Regarding claim 6, Fairchilds discloses the lubrication groove includes a second pintle lubrication groove (Annotated Fairchilds FIG. 4) provided on the integrated bearing surface 140 between a pintle outlet end 111 and one of the rotor inlet communication port  115 and the rotor outlet communication port 117 (as shown).
Regarding claim 7, Fairchilds discloses the pintle 112 includes an inlet recess (Annotated Fairchilds FIG. 4, as shown and indicated) being depressed from the 
Regarding claim 8, Fairchilds discloses the pintle 112 includes an outlet recess (Annotated Fairchilds FIG. 4, as shown and indicated) being depressed from the integrated bearing surface 140 and the rotor outlet communication port  117 is defined on the outlet recess (as shown).
Regarding claim 13, Fairchilds discloses the plurality of cylinders 132 of the rotor are arranged in a plurality of rows 222 cylinders (FIG.’s 1 & 5, p. 10, lls. 5-10, at least two rows show, the rows being extending about the rotor axis of rotation, and each row of cylinders including a pair of radially oriented cylinders 132 (clearly shown), the rotor 130 further including: a plurality of rotor fluid ports 134 (shown in FIG. 1), each rotor fluid port 134 being in fluid communication with the pair of radially oriented cylinders 132 (shown) and being alternatively in fluid communication with either the rotor inlet communication port 115 of the pintle shaft or the rotor outlet communication port 117 of the pintle shaft (p. 11, lls. 7+); wherein each rotor fluid port 134 includes a first rotor port channel (FIG, 5) connected to one cylinder 132 of the pair of radially oriented cylinders and a second rotor port channel 134 connected to the other cylinder 132 of the pair of radially oriented cylinders 134, the first rotor port channel 134 and the second rotor port channel 134 being formed by cross-drilling (shown in the views depicted in FIG.’s 1 & 5).  Cross-drilling is a product by process limitation given lesser weight in this instance. As such, this imitation is not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” 
Regarding claim 19, Fairchilds discloses the drive shaft 190  includes at least one engagement element 198 (FIG.’s 1& 2) provided on the power transfer flange 195 (p. 9, lls 15-25)  and the rotor 130 includes at least one engagement element 138 provided on an inlet end of the rotor 130.
Regarding claim 33, Fairchilds discloses a ring coupling element 200 (p. 9, lls. 25-30, “flexible coupling 200” – interpreted as providing an equivalent ring coupling element to that disclosed in the instant specification according to the 112(f) interpretation set forth above) configured to couple the drive shaft 190 with the piston ring 170, the coupling element 200 configured to transfer a torque from the drive shaft 190 to the piston ring 170 and permit the piston ring 170 to radially slide relative to the drive shaft 190 (broadly by virtue of its location and configuration including elements 206 configured to transfer torque to the rotor 130 which is arranged in an interior of ring 170, thus reasonably allowing radial sliding of the ring).
Regarding claim 34, Fairchilds discloses the rotor 130 includes an even number of cylinders 132 configured to receive an even number of pistons 150 (FIG. 5, 2 rows of 8 each, evidently shown), respectively.


Claims 9, 11 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fairchilds et al. (WIPO Publication WO 2015/103271) in view of Akasaka et al. (U. S. Patent Application Publication No. 2004/0065192).
As to claims 9 and 11, Fairchilds is discussed above but is silent as to the pintle including a timing recess configured to adjust timing of fluid communication between the rotor inlet communication port and the rotor outlet communication port and the plurality of cylinders.  In this regard, Akasaka teaches a radial piston machine having a pintle configured with notches (shown in an Annotated copy of Akasaka FIG. 5 attached below, extending from low 16 and high pressure ports 15)  that are arranged in the manner as the timing recesses of the instant invention (as shown and described as elements 350 in FIG. 6 of the instant application drawings).    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Fairchilds with notches that would serve to function as timing recesses, arranged on inlet and outlet communication ports in order to address the problem of balancing forces of the pintle to prevent leakage due to hydraulic forces that cause twist of the pintle as suggested by Akasaka (para.’s 0005-0007 & 0064-0065)


    PNG
    media_image3.png
    354
    384
    media_image3.png
    Greyscale


Annotated Akasaka FIG. 5

As to claim 35, Fairchilds is discussed above but is silent as to the rotor inlet communication port includes first and second rotor inlet communication ports and wherein the rotor outlet communication port includes first and second rotor outlet communication ports.  However, Fairchilds does disclose both the rotor inlet and outlet communication ports terminating at an outlet recess depressed from the integrated bearing surface and surrounded by the integrated bearing surface.    Akasaka teaches providing first and second rotor inlet and outlet communication ports 15, 16, 15’, 16’ (FIG. 5, para.’s 0049, 0058, refers to high pressure and low pressure ports which are inlet and outlet ports depending upon how the machine is being used, as a pump or motor since fluids flows are reversed).   This demonstrates that providing multiple inlet and outlet communication ports is common depending upon the arrangement of 
Upon modification, Fairchilds and Akasaka collectively teach providing both first and second rotor inlet and outlet communication ports arranged terminating at inlet and outlet recesses depressed from the integrated bearing surfaces accordingly.  


(2) Response to Argument
(i) Claim Status Summary
Claims 1-37 are pending.  Claims 15-18 and 20-32 are withdrawn from consideration as drawn to non-elected species.  Claims 10, 12, 36 and 37 are objected to as dependent upon a rejected base claim but would otherwise be allowable if rewritten in independent form. Claims 1-9, 11, 13, 14, 19 and 33-35 stand rejected over the applied prior art set forth above.  Independent claim 1, the broadest claim under review, has not been amended during prosecution.

(ii) Summary of the Invention
 A hydraulic radial piston device that is operable as a pump or motor comprises a rotor having cylinders rotating around a stationary pintle containing the fluid connections.  Independent claim 1 is particularly directed to the pintle shaft including an integrated bearing surface configured to provide a bearing surface against which the rotor rotates that is integrally formed to surround rotor inlet and outlet communication port, the ports in communication with plurality of cylinder.  This surface provides hydrodynamic bearing and support of the rotor. The inventive features are illustrated in the annotated version of FIG. 2 included below.

    PNG
    media_image4.png
    670
    889
    media_image4.png
    Greyscale

Annotated Instant Invention FIG. 2 

(iii) Summary of the Rejections under Review 
 Fairchilds discloses a hydraulic radial piston device that anticipates each and every claimed limitation including the integrated bearing surface arranged on the pintle shaft.  The bearing surfaces are hydrodynamic or hydrostatic. Refer to the annotated version of Fairchilds FIG. 1 below.

    PNG
    media_image5.png
    618
    829
    media_image5.png
    Greyscale

Fairchilds FIG. 1 

(iv) Arguments and Response
Appellants argue, on pages 7 and 8 of the Appeal Brief (‘the Brief’), that  “Fairchilds et al. fail[s] to disclose a bearing surface that surrounds both a rotor inlet communication port and a rotor outlet communication port. … the rotor (130) is supported by a pintle shaft (112) only at the journal bearing (140) at the outlet end of the rotor (130), which is adjacent to the pintle outlet (116).  It is respectfully submitted that there is no teaching by Fairchilds et al that the pintle shaft (112) acts as a bearing surface to support the rotor (130). The journal bearing (140) is the only part that provides a bearing surface or an area of contact between two objects. Fairchilds et al., the journal bearing (140) is the only part that supports the rotor (130). It is respectfully submitted that the journal bearing (140) taught by Fairchilds et al. does not surround both the rotor inlet and outlet ports, as required by claim 1.”
The Examiner respectfully disagrees. Appellant’s appear to be disregarding substantial evidence in Fairchilds disclosure taken as a whole while also requiring an interpretation of the term bearing surface that is overly limiting.  A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. Verdegaal Bros. v. Union Oil Co. of California,  2 USPQ2d 1051, 1053 (Fed. Cir. 1987). The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz,  13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification,"  Phillips v. AWH Corp., 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  The broadest reasonable interpretation of the claims must be consistent with the In re Cortright, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).  Determining whether a claim is anticipated by a single prior art reference is a question of fact.  These facts are determined by review of substantial evidence. Microsoft Corp. v. Biscotti, Inc., 878 F.3d 1052 (Fed. Cir. 2017). 
First, Appellant’s statement that “the rotor 130 is only supported by the pintle shaft at the journal bearing 140” is simply not consistent with the bearing configurations evidenced by Fairchilds. In this regard, example bearing configurations are disclosed that locate bearings at various points along the pintle shaft.  Fairchilds indicates that “[i]n certain examples, a bearing is provided between the pintle shaft 112 and the rotor 130 at a position that is spaced no more than 1/3 of the length of the pintle shaft 112 from the base of the shaft.” (p. 13, lls. 20-23)  This disclosure is supported upon substantial review of the drawing figures which show not only the rotor being supported by the journal bearing 140, but also being supported by the pintle shaft surfaces arranged adjacent to the inlet and outlet ports.  Refer to the following annotated views of Fairchilds FIG. 4 and FIG. 2.

    PNG
    media_image6.png
    475
    581
    media_image6.png
    Greyscale

Annotated Fairchilds FIG. 4 

    PNG
    media_image7.png
    604
    683
    media_image7.png
    Greyscale

Annotated Fairchilds FIG.2 - Enlarged 

    PNG
    media_image8.png
    362
    245
    media_image8.png
    Greyscale
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed, In re Mraz, 173 USPQ 25 (CCPA 1972). Upon review of these annotated views, one of ordinary skill in the art would instantly recognize that either one or all of the subject surfaces identified provide structures designed and configured to support the rotor, i. e., provide a bearing surface, at least during operation as the rotor and pintle shaft are subject to dynamic flexing and displacement.  Refer to the shaded areas on the enlarged annotated view of Fairchilds FIG. 2.  This factual evidence clearly shows the surfaces arranged on the pintle shaft in a bearing relationship with the rotor.  The surfaces further provide sealing between the pintle inlet and outlet ports and the rotor during operation, preventing leakage.  In other words, the subject surfaces are arranged in close proximity to the rotor with small clearance and serve as an integrated bearing surface because a large unsupported area or gap between the pintle shaft and rotor adjacent the fluid ports would result in prodigious working fluid leakage out and around the pintle shaft.  This would render the device inoperable.  Further, the fact that there is a clearance between other areas of the pintle shaft and the rotor is immaterial to the question of whether it can provide a bearing surface because small clearances between surfaces are required in hydrodynamic fluid bearings.  It is a well known and common engineering principle that hydrodynamic fluid bearings inherently include clearances between supporting and supported 
Appellants’ interpretation of the term bearing surface is overly-limiting because it appears to require direct physical contact of the subject surfaces.  However, as shown above, hydrodynamic bearings do not require direct physical contact between surfaces.  In this regard, Fairchilds pintle surfaces provide bearing of the rotor under a broadest reasonable interpretation of the term. A bearing surface is understood by those of ordinary skill in the art to be a surface in a supporting relationship with a corresponding supported surface according plain and customary meaning of the terms.  Appellant has not provided a special definition for these terms in the specification that would alter this interpretation. Further, the surfaces form raised annular projections that encircles adjacent inlet and outlet communication ports, thereby surrounding the ports under the broadest reasonable interpretation of the term. This is clearly shown in the above annotated drawing views. 
To further illustrate these facts, Fairchilds discloses an embodiment depicted in FIG.’s 7A-7D having a bearing arrangement that readily illustrates how the surfaces shown in FIG.’s 2 & 4 are arranged and configured to support the rotor during operation.  This embodiment is described as including “faces of the first and second tapered portions 302 and 304 will engage in parallel with inner surfaces of the rotor 130 when the pintle shaft deflects along the pintle axis Ap.” (p. 15, lls. 3-5)  And further, “[a]s a result, the rotor 130 can smoothly engage the deflected pintle shaft 112 and the inner surface of the bore 131 to provide reliable sealing thereon, thereby minimizing Engaging the pintle shaft while providing reliable sealing thereon clearly indicates a bearing relationship. These tapered portions are arranged in an equivalent manner to the surfaces depicted in FIG.’s 2 & 4 further demonstrating how the surfaces provide  bearing surfaces for the rotor.  
With these facts in mind, Fairchilds provides clear and compelling evidence that its pintle shaft comprises bearing and support surfaces for the rotor at locations along the pintle shaft surrounding the inlet and outlet ports.  These surfaces form the claimed integrated bearing surface by virtue of their structural arrangement on the outer peripheral surface of the pintle shaft and their bearing relationship to corresponding surfaces of the rotor.  Therefore, the claims in question are anticipated by Fairchilds. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
Conferees:
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746     
                                                                                                                                                                                                   
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747 



                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.